Title: [July 8.]
From: Adams, John
To: 


      July 8. I had long since determined to look at France, with a steady Eye and obtain as much Information as I could of her Manners, Institutions and History: but there was another branch of Enquiry in which all America at this time was compleatly uninformed, I mean the Ne­gotiations and Dispatches of Ambassadors. The Powers of Europe in general have kept the Letters and Memorials of their Ambassadors locked up in the Cabinetts of their Courts: very few of them have ever been collected and published. The Policy of France has been different. There are extant more Publications of their negotiations, than of all the rest of Europe.… I purchased D’Avaux, D’Estrades, Dossat, Jeannot, Torcy, Noailles, The Diplomatick Dictionary, The Principles of Negotiation of the Abby De Mably, the Public Law of Europe founded on Treaties by the same Author, The Corps Diplomatique, and all other Books I could find relative to the office of an Ambassador as Wickefort &c. Grotius, Puffendorf, Vattell &c. I had read before in America. An Historical Collection of the Acts, Negotiations, Memorials and Treaties from the Peace of Utrecht, to the Year 1742 by Mr. Rousset in  Volumes, The History of the Congress and of the Peace of Utrecht as also of that of Rastadt and of Bade in  Volumes.
      These Writings contain a great deal of the History of France, especially of her foreign Relations, but as I wished to know as much of their internal Concerns as possible I purchased Veilly, Mezerai, De Thou and other Histories of France, and especially all the memoirs I could find of the civil Wars in France, among many others The Memoirs to Serve for the History of Ann of Austria, the Consort of Louis the Thirteenth King of France, by Madam De Motteville one of her Favorites in  Volumes, and the Memoirs of Mademoiselle de Montpensier, Daughter of Gaston of Orleans Brother of Louis the thirteenth in  Volumes, and all the original Memorials I could find of the Times of the League and the Fronde.
      
      
      It will be easily understood, that with my superficial Knowledge of the French Language, and with all the Business on my hands and Amusements that were inevitable, these Writings were not to be read in a short time. I resolved however to read as much of them as I could, and in fact I did read a great deal and endeavoured to get as good a general Idea of their Contents as possible. The Information obtained from these Books and the Observations I there made on the Manners and Character of the French People, together with my general Reading on the Nature and forms of Government, enabled me Eight or ten Years afterwards to form a pretty correct Judgment of the wild Project of demolishing the Monarchy and instituting a Republick, especially a Republic in one Representative Assembly, in France. But more, much more of this hereafter.
     